BY-LAWS Of MONTGOMERYREAL ESTATE SERVICE. INC. A Nevada Corporation ARTICLE I - OFFICES The registered office of the Corporation in the State of Nevadashall be located in the City and State designated in the Articles of Incorporation.The Corporation may also maintain offices at such other places within or without the State of Nevadaas the Board of Directors may, from time to time, determine. ARTICLE II – MEETING OF SHAREHOLDERS Section 1 - Annual Meetings: /Chapter 78.310 The annual meeting of the shareholders of the Corporation shall be held at the time fixed, from time to time, by the Directors. Section 2 - Special Meetings:(Chapter 78.310) Special meetings of the shareholders may be called by the Board of Directors or such person or persons authorized by the Board of Directors and shall be held Within or without the Stale of Nevada. Section 3 - Place of Meetings:(Chapter 78.310 Meetings of shareholders shall he held at the registered office of the Corporation, or at such other place, within or without the State of Nevada as the Directors may from time to time fix if no designation is made, the meeting shall be held at the Corporation's registered office in the stats of Nevada. Section 4 - Notice of Meetings:(Section 78.370) (a) Written or printed notice of each meeting of shareholders, whether annual or special, signed by the president, vice president or secretary, stating the time when and place where it is to be held, as well as the purpose or purposes for which the meeting is called, shall be services cither personally or by mail, by or at the direction of the president, the secretary, or the officer or the person calling the meeting, not. less than ten or more than sixty days before the date of the meeting, unless the lapse of the prescribed time shall have been waived before orafter the taking of such action, upon each shareholder of record entitled to vote at. Such meeting, and to any other shareholder towhom the giving of notice may be required by law. If mailed, such notice shall be deemed to be given when deposited in the United States mail, addressed to the shareholder as it appears on theshare transfer records of the Corporation or to the current address which a shareholder has delivered to the Corporation in a written notice, *Unless otherwise stated herein all references to "Sections' in these Bylaws refer to those sections contained in Title 78 of the Nevada Private Corporations Law. (b) Further notice lo a shareholder is not required when notice of two consecutive annual meetings, and all notices of meetings or of the taking of action by written consent without a meeting to him or her during the period between those two consecutive annual meetings; or all, and at least two payments sent by first-class mail of dividends or in on securities during a 12-month period have been mailed addressed to him or her at his or her address as shown on the records of the Corporation and have been returned undeliverable. Section 5 - Quorum:(Section 78.320) (a) Except as otherwise provided herein, of by law, or in the Articles of Incorporation (such Articles and any amendments thereof being hereinafter collectively referred to as the "Articles of Incorporation"), a quorum shall be present at all meetings of shareholders- of the Corporation, if the holders of a majority of the shares entitled to vote on that matter arc represented at themeeting in person or by proxy. (b) The subsequent withdrawal of any shareholder from the meeting, after the commencement of a meeting, or the refusal of any shareholder represented in person or by proxy to vote, shall have : no effect on the existence of a quorum, after a quorum has been established at such meeting. (c)Despite the absence of a quorum at any meeting of shareholders, the shareholders present may adjourn the meeting Section 6 - Voting and Acting:(Section 78.320 & (a) Except a3 otherwise provided by law, the Articles of Incorporation, or these Bylaws, any corporate action, the affirmative vote of the majority of shares entitled lo vote on that matter and represented either in person or by proxy at a meeting of shareholders at which a quorum is present, shall be the act of the shareholders of the Corporation. (b)Except as otherwise provided by statute, the Certificate of Incorporation, or these bylaws, at each meeting of shareholders, each shareholder of the Corporation entitled to vote thereat; shall be entitled to one vote for each share registered in his name on the books of the Corporation. (c)Where appropriate communication facilities are reasonably available, any or all shareholdersshall have the right to participate in any shareholders' meeting, by means of conference telephoneor any means of communications by which all persons participating in the meeting are able tohear each other. Section 7 - Proxies:(Section 78.355) Each, shareholder entitled to vote or to express consent or dissent without a meeting, may do so either m person or by proxy, so long as such proxy is executed in writing by the shareholder himself, his authorized officer, director, employee or agent or by causing the signature of the stockholder to be affixed lo the writing by any reasonable means, including, but not limited to, a facsimile signature, or by his attorney-in-fact there unto duly authorized in writing. 12 very proxy shall be revocable at will unless the proxy conspicuously states that it is irrevocable and the proxy is coupled with an interest. A telegram, telex, cablegram, or similar transmission by the shareholder, or a photographic, photostatic, facsimile, shall be treated as a valid proxy, and treated as a substitution of the original proxy, so long as such transmission is a complete reproduction executed by the shareholder. If it is determined that the telegram, cablegram or other electronic transmission is valid, the persons appointed by the Corporation to count the votes of shareholders and determine the validity of proxies and ballots or other persons making those determinations must specify the information upon which they relied, No proxy shall be valid alter the expiration of six months from the dale of its execution, unless otherwise provided in the proxy. Such instrument shall be exhibited to the Secretary at the meeting and shall be filed with the records of the Corporation. If any shareholder designates two or more persons to act as proxies, a majority of those persons present at the meeting, or, if one is present, then that one has and may exercise all of the powers conferred by the shareholder upon all of the persons so designated unless the shareholder provides otherwise. Section 8 - Action Without a Meeting:(Section 78.320) I unless otherwise provided for in the Articles of Incorporation of the Corporation, any action to be taken at any annual or special shareholders' meeting, may be taken without a meeting, without prior notice and without a vote if written consents, are signed by a majority of the shareholders of the Corporation, except however if a different proportion of voting power is required by law. the Articles of Incorporation or these Bylaws., than that proportion of written consents is required. Such written consents must be filed with the minutes of the proceedings of the shareholders of the Corporation. ARTICLE III
